        Case 2:20-cv-01292-JDP Document 17 Filed 11/13/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARJI L. FIELDS,                                  Case No. 2:20-cv-01292-JDP (SS)
12                         Plaintiff,                   ORDER GRANTING THE PARTIES’
                                                        STIPULATED MOTION FOR EXTENSION
13             v.                                       OF TIME
14    COMMISSIONER OF SOCIAL                            ECF No. 15
      SECURITY,
15
                           Defendant.
16

17
              For good cause shown, the parties’ stipulated motion for extension of time, ECF No. 15, is
18
     granted. The court construes this filing as a motion.
19

20   IT IS SO ORDERED.
21

22   Dated:         November 13, 2020
                                                       JEREMY D. PETERSON
23                                                     UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
